



COURT OF APPEAL FOR ONTARIO

CITATION:
Soteropoulos v. Charles, 2012
    ONCA, 252

DATE: 20120419

DOCKET: C54686

Laskin, Rosenberg and Goudge JJ.A.

BETWEEN

Vasiliki Soteropoulos

Plaintiff (Appellant)

and

Michael Charles

Defendant (Respondent)

David A. Balaban, for the appellant

Sean Dewart, for the respondent

Heard and released orally: April 11, 2012

On appeal from the judgment of Justice Sidney N. Lederman
    of the Superior Court of Justice, dated November 10, 2011.

ENDORSEMENT

[1]

The appellant argues a single ground of appeal: the motion judge failed
    to consider s. 7 of the
Limitations Act
,

and specifically
    whether the limitation period stopped running because of the appellants mental
    and psychological condition.  The appellant submits that having regard to s. 7,
    it is not plain and obvious that her claim should be dismissed.

[2]

We agree with this submission.  However, in fairness of the motion judge,
    we note that s. 7 was not raised before him.

[3]

The appellant acknowledges that her claim was discoverable in March
    2009.  She began this action in May 2011.  Therefore, if s. 7 stopped the running
    of the limitation period for two months the appellants claim is not statute
    barred.  Especially considering the appellants allegation in paras. 7, 39 and
    41 of her statement of claim, and reading her pleadings generously as we are
    required to do, we conclude that it is not plain and obvious the claim is
    statute barred.  It is at least arguable on the basis of the statement of claim
    alone that the appellants mental and psychological condition stopped the
    running of the limitation period for at least two months from March 2009
    onward.

[4]

Accordingly, the appeal is allowed, the order of the motion judge is set
    aside and the defendants Rule 21 motion is dismissed.   The appellant will
    have her costs of the motion in the amount of $500, inclusive of disbursements
    and applicable taxes, and $1,500 for the appeal, inclusive of disbursements and
    applicable taxes.

John Laskin
    J.A.

M. Rosenberg
    J.A.

S.T. Goudge
    J.A.


